Case: 18-30243    Document: 00515074428   Page: 1   Date Filed: 08/13/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                           United States Court of Appeals
                                                                    Fifth Circuit


                                No. 18-30243                      FILED
                                                            August 13, 2019
                                                             Lyle W. Cayce
IN RE: DEEPWATER HORIZON                                          Clerk
____________________

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL,

             Plaintiffs,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED; TRANSOCEAN
HOLDINGS, L.L.C.,

             Defendants – Appellees,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

            Movants – Appellants.
____________________

JOHN M. PETITJEAN, individually and on behalf of a putative class; ET AL,

             Plaintiffs,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED; TRANSOCEAN
HOLDINGS, L.L.C.,

             Defendants – Appellees,

v.
     Case: 18-30243   Document: 00515074428   Page: 2   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

            Movants – Appellants.
____________________

ECONOMIC and PROPERTY DAMAGES SETTLEMENT CLASS, in the
matter of Bon Secour Fisheries v. BP Exploration & Production, Incorporated
12cv970,

             Plaintiff,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED; TRANSOCEAN
HOLDINGS, L.L.C.,

             Defendants – Appellees,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

             Movants – Appellants.


CONSOLIDATED WITH 18-30413

IN RE: DEEPWATER HORIZON
____________________________

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL,

             Plaintiffs,

v.




                                       2
     Case: 18-30243    Document: 00515074428   Page: 3   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

HALLIBURTON ENERGY SERVICES, INCORPORATED; TRANSOCEAN
HOLDINGS, L.L.C.,

             Defendants – Appellees,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

            Movants – Appellants.
____________________________

JOHN M. PETITJEAN, individually and on behalf of a putative class; ET AL,

             Plaintiffs,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED; HALLIBURTON
COMPANY,

             Defendants – Appellees,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

             Movants – Appellants.

___________________________

JOHN M. PETITJEAN, individually and on behalf of a putative class; ET AL,

             Plaintiffs,

v.



                                       3
      Case: 18-30243         Document: 00515074428   Page: 4   Date Filed: 08/13/2019



                                       No. 18-30243
                                 c/w 18-30413 & 18-30533

TRITON ASSET LEASING GmbH; TRANSOCEAN DEEPWATER,
INCORPORATED; TRANSOCEAN HOLDINGS, L.L.C.; TRANSOCEAN
OFFSHORE DEEPWATER DRILLING, INCORPORATED,

                 Defendants – Appellees,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

            Movants – Appellants.
_____________________________

ECONOMIC and PROPERTY DAMAGES SETTLEMENT CLASS, in the
matter of Bon Secour Fisheries v. BP Exploration & Production, Incorporated
12cv970,

                  Plaintiff,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED,

                 Defendant – Appellee,

v.

JULIUS BARBOUR; EDWARD BARNHILL, JR.; EDWARD BARNHILL,
SR.; KAREN BARNHILL; SCOTT BLACK; ET AL,

                 Movants – Appellants.


CONSOLIDATED WITH 18-30533

In re: Deepwater Horizon

--------------------------

                                            4
     Case: 18-30243   Document: 00515074428   Page: 5     Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

DOBBY DARNA; DARRIN COVERT; RICHARD DELACEY; JOSEPH
WILLIAMSON; GEORGE ZIRLOTT,

             Plaintiffs – Appellants,

v.

HALLIBURTON ENERGY SERVICES, INCORPORATED; HALLIBURTON
COMPANY; TRANSOCEAN HOLDINGS, L.L.C.; TRITON ASSET LEASING
GMBH; TRANSOCEAN DEEPWATER, INCORPORATED; TRANSOCEAN
OFFSHORE DEEPWATER DRILLING, INCORPORATED,

             Defendants – Appellees.




                Appeals from the United States District Court
                     for the Eastern District of Louisiana
               Nos. 2:10-MD-2179, 2:12-CV-970, 2:15-CV-4143,
                       2:15-CV-4146, and 2:15-CV-4654


Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:
      Following the Deepwater Horizon disaster, Halliburton Energy Services,
Inc. and Transocean Holdings, L.L.C. each entered into a punitive damages
settlement agreement with a class of claimants who alleged that they were
harmed by the oil spill. In these consolidated appeals, a group of menhaden
fishermen challenge the denial of their claims pursuant to those settlements.
Because the magistrate judge properly affirmed the denial of the claims and
the district court properly declined review, we AFFIRM.




                                        5
     Case: 18-30243       Document: 00515074428         Page: 6    Date Filed: 08/13/2019



                                     No. 18-30243
                               c/w 18-30413 & 18-30533

                                             I.
       Appellants are commercial menhaden fishermen (the Fishermen) who
allegedly suffered economic loss due to the Deepwater Horizon oil spill. The
Fishermen did not file separate lawsuits against BP or any of the other entities
involved in the spill. However, they fell within the class definition in the class-
action portion of the B1 Master Complaint filed in the Deepwater Horizon
MDL. 1 The B1 Master Complaint sought compensatory and punitive damages
on behalf of the B1 plaintiffs and class members.
       The familiar Deepwater Horizon Economic and Property Damages
Settlement (E&P Settlement) eventually resolved the majority of the claims
asserted in the B1 Master Complaint. However, the terms of that agreement
specifically excluded the Fishermen.              Instead, the Fishermen entered into
settlement agreements with the Appellees, Halliburton Energy Services, Inc.
(HESI) and Transocean Holdings, L.L.C. (Transocean). These class settlement
agreements (the HESI Settlements) created a fund to distribute among the
claimants for punitive damages arising out of the oil spill, and the parties agree
that the Fishermen fit within the class definition set out in the settlements. 2
The HESI Settlements also include a provision limiting the claimants’ rights



       1 As we explained in Graham, the district court divided the claims against BP,
Transocean, and the other entities into pleading bundles for ease of administration. In re
Deepwater Horizon (Graham), 922 F.3d 660, 664 (5th Cir. 2019). The B1 Master Complaint
asserted claims on behalf of plaintiffs in the B1 pleading bundle, which encompassed claims
for “non-governmental economic loss and property damages.” The class-action portion of the
complaint defined the class as follows: “All individuals and entities residing or owning
property in the United States who claim economic losses, or damages to their occupations,
businesses, and/or property as a result of the April 20, 2010 explosions and fire aboard, and
sinking of, the Deepwater Horizon, and the resulting Spill.”

       2The terms of the two HESI Settlements are substantially the same for purposes of
this appeal, except where otherwise indicated.

                                             6
    Case: 18-30243       Document: 00515074428      Page: 7     Date Filed: 08/13/2019



                                    No. 18-30243
                              c/w 18-30413 & 18-30533

to appeal to this court. The HESI Settlements were entered into and filed with
the district court on September 2, 2014 (HESI) and May 29, 2015
(Transocean). 3
      While these settlements were awaiting district court approval, the
district court issued Pretrial Order 60 (PTO 60) on March 29, 2016, which
applied to all claims in the B1 pleading bundle.              Foreseeing “no further
administrative or procedural benefit to maintaining” the B1 Master
Complaint, PTO 60 first dismissed that complaint.                 It then instructed
“[p]laintiffs [who] did not file an individual lawsuit, but instead filed a [short-
form joinder] and/or were part of a complaint with more than one plaintiff” to
file an individual lawsuit with the district court by May 2, 2016. PTO 60
warned that plaintiffs who failed to comply would “have their claims deemed
dismissed with prejudice without further notice.”
      On April 12, 2016, the district court preliminarily approved the HESI
Settlements, and notice of their terms was given to class members, including
the Fishermen. The April 12, 2016 order, inter alia, set deadlines for objecting
to (September 23, 2016) and opting out of (October 16, 2016) the proposed
settlements and scheduled a fairness hearing to be held on October 20, 2016.
A few weeks later, on May 2, 2016, the deadline to comply with PTO 60 expired.
The Fishermen did not file individual lawsuits, nor did they seek relief from
PTO 60 or additional time to comply. On June 7, 2016, the district court issued
a show cause order to B1 plaintiffs who had failed to comply with PTO 60. The
Fishermen did not respond to the order. Thereafter, on July 14, 2016, the
district court found that “[a]ll remaining Plaintiffs in the B1 bundle . . . [were]
deemed noncompliant with PTO 60” and dismissed their claims with prejudice.


      3   The HESI Settlement was amended on September 2, 2015.
                                           7
    Case: 18-30243    Document: 00515074428     Page: 8   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

Order Re: Compliance with PTO 60 at 5, In re Oil Spill by the Oil Rig
“Deepwater Horizon” in the Gulf of Mex. on Apr. 20, 2010, No. 2:10-md-2179-
CJB-JCW (E.D. La. July 14, 2016), ECF No. 20996.
      After the issuance of the June 7, 2016 show cause order but before the
June 28, 2016 deadline to respond, the Claims Administrator for the HESI
Settlements filed a proposed Distribution Model on June 13, 2016 detailing
how claims would be processed under the agreements. The Distribution Model
specified that commercial fishermen, including menhaden fishermen, would be
required to provide “proof of [their] timely preservation of [their] rights to a
claim for damages by compliance with [PTO 60].” Both the Distribution Model
and the attached Claim Form warned that claims would be assigned a value of
$0 if the claimant had failed to comply with PTO 60. Although other class
members filed objections to the Distribution Model on the ground that it
improperly required claimants to comply with PTO 60, the Fishermen did not
object. Nor did the Fishermen attend the “fairness hearing” that the district
court held in November 2016 to address objections to the Distribution Model.
      On February 15, 2017, the district court gave its final approval of the
HESI Settlements and the Claims Administrator’s Distribution Model. In its
approval order, the district court declined to comment on the propriety of the
Claims Administrator’s interpretation of the HESI Settlements as requiring
compliance with PTO 60. Instead, the district court observed that “[t]his
objection [was] most properly considered in an appeal to [the district court]
after claim determinations [were] concluded.” On February 14, 2018, a year
after the district court issued the approval order, the Fishermen filed a Federal
Rule of Civil Procedure 60(b) motion for relief from that order, arguing that the
Distribution Model was contrary to the terms of the HESI Settlements and


                                       8
    Case: 18-30243    Document: 00515074428     Page: 9   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

that they had not received adequate notice of PTO 60 or its applicability to
their claims. The district court denied the motion.
      The Fishermen submitted claims pursuant to the HESI Settlements, but
the Claims Administrator denied them because the Fishermen had failed to
comply with PTO 60. The Fishermen then appealed to the district court, which
had referred “all appeals of claim determinations by the HESI/Transocean
settlements claims administrator” to the magistrate judge pursuant to an
agreement between the parties. The magistrate judge affirmed the denial,
holding that requiring the Fishermen to comply with PTO 60 was consistent
with the terms of the HESI Settlements and “the general maritime law precept
that a claimant may obtain punitive damages only if that claimant has
underlying compensatory damages.”
      The Fishermen objected to the magistrate judge’s determination,
complaining that his reliance on PTO 60 was contrary to the terms of the HESI
Settlements and violated their due process rights. The district court overruled
the objection on the ground that the claimants had waived their right to appeal
the magistrate judge’s determination to any other court, including the Fifth
Circuit. The Fishermen then appealed to this court.
                                       II.
      As an initial matter, we address the Fishermen’s pending motion to take
judicial notice of the docket and complaint in Bruhmuller v. BP Exploration &
Production Inc. Complaint, Bruhmuller v. BP Expl. & Prod. Inc., No. 2:13-CV-
97 (E.D. La. Jan. 18, 2013), ECF No. 1. We may take judicial notice of prior
court proceedings as matters of public record. ITT Rayonier Inc. v. United
States, 651 F.2d 343, 345 n.2 (5th Cir. 1981) (“A court may . . . take judicial
notice of its own records or of those of inferior courts.”). We GRANT the motion,
and we have considered these materials in our review of the case.
                                       9
   Case: 18-30243     Document: 00515074428     Page: 10   Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

                                      III.
      The Fishermen raise four issues on appeal: (1) whether this appeal is
barred by the appeal waiver in the HESI Settlements; (2) whether the
magistrate judge erred in affirming the denial of their claims; (3) whether the
district court erred by declining to review the magistrate judge’s decision; and
(4) whether the district court erred in denying their Rule 60(b) motion.
                                       A.
      The appeal waiver in the HESI Settlement reads as follows:
             [T]he Claims Administrator shall establish rules for
      appealing the determinations of the Claims Administrator to the
      [district] Court. The [district] Court’s decision on any such appeal
      involving the amount of any payment to any individual claimant
      (other than a determination that a claimant is not entitled to any
      payment due to a failure to meet the class definition) shall be final
      and binding, and there shall be no appeal to any other court
      including the U.S. Court of Appeals for the Fifth Circuit.

The Transocean Settlement contains a similar provision, but it omits the
exception in parentheses.
      The Fishermen argue that this appeal waiver does not foreclose our
review because their appeal does not “involv[e] the amount of any payment to
any individual claimant” under the HESI Settlements—instead, the Claims
Administrator determined that they were not eligible to recover at all.
Alternatively, they argue that their appeal fits within the parenthetical
exception for “a determination that a claimant is not entitled to any payment
due to a failure to meet the class definition.” The Appellees respond that “the
Claims Administrator’s decision was that Appellants are entitled to receive $0,
a clear determination as to ‘the amount of payment to any individual
claimant.’”


                                       10
    Case: 18-30243       Document: 00515074428   Page: 11    Date Filed: 08/13/2019



                                    No. 18-30243
                              c/w 18-30413 & 18-30533

      We have enforced appeal waivers in settlement agreements in prior
unpublished cases. See Hill v. Schilling, 495 F. App’x 480, 487–88 (5th Cir.
2012); Campbell Harrison & Dagley, L.L.P. v. Hill, 582 F. App’x 522, 523–24
(5th Cir. 2014). And in the context of the Deepwater Horizon settlements
specifically, we have indicated that we would enforce an express waiver of the
right to appeal from the district court’s claim determinations. In re Deepwater
Horizon, 785 F.3d 986, 997 (5th Cir. 2015). But because we conclude that the
Fishermen cannot prevail on the merits, we need not determine whether the
appeal waiver in the HESI Settlements bars their appeal. See United States
v. Story, 439 F.3d 226, 230 (5th Cir. 2006) (“[A]ppeal waivers . . . do not deprive
us of jurisdiction.”).
                                        B.
      We turn next to the issue of whether the magistrate judge erred in
affirming the denial of the Fishermen’s claims.          We conclude that the
magistrate judge’s decision was correct.
      Under maritime law, a plaintiff’s recovery of punitive damages is tied to
his or her underlying compensatory damages claim. See Exxon Shipping Co. v
Baker, 554 U.S. 471, 506–07 (2008). It is unsurprising, then, that the HESI
Settlements contemplated that claimants would need to “establish a claim for
commercial fishing loss” to recover punitive damages. The Distribution Model
set out three methods by which claimants could establish a compensatory
damages claim: (1) by filing a claim pursuant to the E&P Settlement; (2) by
filing proof of a separate settlement with BP that did not release the claimant’s
punitive damages claims; or (3) by filing an individual lawsuit as required by
PTO 60.     As we explained, the Fishermen were excluded from the E&P
Settlement, and they do not argue here that they entered into a separate
compensatory damages settlement with BP.           Consequently, to establish a
                                        11
    Case: 18-30243    Document: 00515074428     Page: 12   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

compensatory damages claim upon which to predicate their recovery of
punitive damages under the HESI Settlements, the Fishermen had to comply
with PTO 60.
      The Fishermen acknowledge that they received notice of this obligation
to comply with PTO 60 at the latest when the Claims Administrator filed the
Distribution Model in the district court on June 13, 2016.        At that time,
although the deadline to comply with PTO 60 had passed, the district court’s
show cause order was in effect, and the deadline to respond—June 28, 2016—
was two weeks away. The Fishermen did not respond to the show cause order,
nor did they attempt at any point to file individual lawsuits or seek additional
time to comply with PTO 60, although the district court had granted extensions
to other parties.
      The circumstances of this case are quite similar to those in our recent
decision in Barrera. In re Deepwater Horizon (Barrera), 907 F.3d 232 (5th Cir.
2018). There, although the plaintiff-fishermen received notice of PTO 60, they
failed to comply, arguing that they were unable to file individual lawsuits
because they were working offshore. Id. at 234. The district court dismissed
their claims with prejudice, and we affirmed, observing that the plaintiffs had
a “number of opportunities . . . to either comply with PTO 60 [or] explain why
they could not do so.” Id. at 235–37. As in Barrera, the Fishermen here knew
of their obligation to comply with PTO 60 but still failed to file individual
lawsuits. And unlike in Barrera, the Fishermen did not attempt to comply
with PTO 60 at any point throughout these proceedings. The magistrate judge
therefore correctly affirmed the denial of their claims.
      Despite the above, the Fishermen challenge the magistrate judge’s
decision on several grounds: (1) requiring compliance with PTO 60 was
contrary to the terms of the HESI Settlements; (2) PTO 60 did not apply to the
                                       12
    Case: 18-30243     Document: 00515074428    Page: 13    Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

Fishermen; and (3) requiring compliance with PTO 60 violated the Fishermen’s
due process rights. Each of these arguments is unavailing.
                                        1.
      The Fishermen first contend that requiring compliance with PTO 60 was
contrary to the terms of the HESI Settlements, arguing that the settlements
deem any claimant who fits within the class definition to have standing. Thus,
they maintain that they did not need to make a separate showing of standing
by filing individual lawsuits to preserve their compensatory damages claims.
According to the Fishermen, this was a “contractual concession” by the
Appellees similar to BP’s contractual concession that proof of causation was
not required under the E&P Settlement. See In re Deepwater Horizon (Bon
Secour Fisheries), 744 F.3d 370, 377 (5th Cir. 2014). The Fishermen also
emphasize that “the law is not settled in this circuit” as to whether they have
standing, but the HESI Settlements nonetheless expressly include them in the
class definition.    They argue that the HESI Settlements would not have
included claimants whose standing is unclear in the class definition if a
separate showing of standing was required—instead, a claimant is entitled to
recover under the HESI Settlements merely by proving that he is a member of
the class.
      “The interpretation of a settlement agreement is a question of contract
law that this [c]ourt reviews de novo.” In re Deepwater Horizon, 785 F.3d 1003,
1011 (5th Cir. 2015). The primary provision of the HESI Settlements on which
the Fishermen rely to deem standing is the class description found in Section
3: “It is the intent of the Parties to capture within the New Class definition all
potential claimants . . . who may have valid maritime law standing to make a
Punitive Damages Claim under general maritime law against [Appellees.]”
However, the class definition in Section 4 does not include any language
                                       13
   Case: 18-30243     Document: 00515074428     Page: 14   Date Filed: 08/13/2019



                                   No. 18-30243
                             c/w 18-30413 & 18-30533

regarding standing. Nor does the quoted language from the class description
unequivocally deem standing for class members as the Fishermen contend.
Instead, the class description provision demonstrates that the parties
recognized that the class definition encompasses claimants whose standing is
uncertain under existing law, without saying anything about whether a
separate showing of maritime standing is required for recovery under the
settlements. At best, this provision is silent as to whether class members must
separately prove standing.
      Helpfully, the class description in Section 3 is not the only provision in
the HESI Settlements that sheds light on whether claimants were deemed to
have standing such that compliance with PTO 60 was unnecessary. First, the
HESI Settlements contain the statement that “this [settlement agreement]
shall be interpreted in accord with general maritime law.” As we discussed
above, maritime law links a plaintiff’s recovery of punitive damages to his or
her underlying compensatory damages claim. See Exxon Shipping Co., 554
U.S. at 506–07.
      In addition, as we also noted above, the section of the HESI Settlements
providing for the creation of the Distribution Model by the Claims
Administrator, Section 8, contains the following provision: “The plan for
distribution of payments to the New Class recommended by the Claims
Administrator may, at his/her discretion, include . . . a standard to establish a
claim for commercial fishing loss.” This expressly recognizes that claimants
may be required to demonstrate that they have a claim for loss—in other
words, a claim seeking compensatory damages—in order to proceed under the
HESI Settlements. By requiring compliance with PTO 60 as one possible way
to establish such a claim, the Claims Administrator was exercising the
discretion afforded him under this provision.
                                       14
    Case: 18-30243    Document: 00515074428      Page: 15    Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

      Finally, in Section 19, the HESI Settlements contain a series of
provisions stipulating that the parties will seek certain orders from the district
court to effectuate the settlements. One of those provisions requires the parties
to obtain an order that:
      Adopt[s] the interpretation as to the scope of Robins Dry Dock in
      the [district court’s] Order and Reasons [As to Motions to Dismiss
      the B1 Master Complaint] . . . by finding that the New Class as
      defined and described in sections 3 and 4 includes all potential
      claimants who have standing to bring claims under general
      maritime law as interpreted by Robins Dry Dock v. Flint, 275 U.S.
203 (1927), State of Louisiana ex. Rel. Guste v. M/V Testbank, 752
F.2d 1019 (5th Cir. 1985), and their progeny[.]

Thus, the parties specifically bargained for an order by the district court
limiting the class of claimants who could recover under the HESI Settlements
to “claimants who have standing to bring claims under general maritime law”
as interpreted by the two named cases and their progeny.
      Robins Dry Dock stands for the proposition that a plaintiff who sustains
only economic loss unaccompanied by personal injury or property damage
generally does not have standing to recover damages under maritime law. See
Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303, 309 (1927); Wiltz v. Bayer
CropScience, Ltd. P’ship, 645 F.3d 690, 695–96 (5th Cir. 2011).           In M/V
Testbank, we noted that “[a] substantial argument can be made that
commercial fishermen possess a proprietary interest in fish in waters they
normally harvest sufficient to allow recovery for their loss.” State of La. ex rel.
Guste v. M/V Testbank, 752 F.2d 1019, 1027 n.10 (5th Cir. 1985). But we
declined to decide whether commercial fishermen were an exception to the
Robins Dry Dock rule. Id.
      The district court order referenced in the provision—the order on the
motions to dismiss the B1 complaint—interpreted these two cases, in
                                        15
    Case: 18-30243    Document: 00515074428       Page: 16   Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

conjunction with the district court’s decision in M/V Testbank, as creating an
exception to Robins Dry Dock to allow commercial fishermen to sue for mere
economic loss arising out of the Deepwater Horizon oil spill. Order and Reasons
Granting in Part, Denying in Part, Defendants’ Motions to Dismiss the B1
Master Complaint at 19–20, In re Oil Spill by the Oil Rig “Deepwater Horizon”
in the Gulf of Mex. on Apr. 20, 2010, No. 2:10-md-2179-CJB-JCW (E.D. La.
Aug. 26, 2011), ECF No. 3830. In light of this interpretation, we read the
above-quoted provision to indicate that for the purposes of the HESI
Settlements, the Fishermen are not barred from recovery by Robins Dry Dock
even though we have not affirmatively established that they would have
standing under that rule.      However, this provision does not purport to
eliminate standing issues unrelated to Robins Dry Dock, especially the
fundamental requirement that a plaintiff has suffered injury in fact. See Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
      Thus, this case is distinguishable from Bon Secour Fisheries in that the
settlement at issue there—the familiar E&P Settlement—set out express
causation requirements that departed from the proof of causation a claimant
would have been required to provide under general tort law. 744 F.3d at 375–
77. Here, the HESI Settlements contemplate that the class encompasses only
claimants “who have standing to bring claims under general maritime law”—
suggesting that claimants must make the same showing of standing to recover
under the settlements as they would under maritime law, subject to the district
court’s interpretation of Robins Dry Dock and M/V Testbank. Unlike in Bon
Secour Fisheries, the Appellees did not “contractually concede” standing under
the HESI Settlements.
      For the reasons described, we hold that requiring the Fishermen to
establish underlying compensatory damages claims by complying with PTO
                                       16
    Case: 18-30243     Document: 00515074428     Page: 17    Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

60—in other words, requiring them to have standing to recover punitive
damages under maritime law—was not contrary to the terms of the HESI
Settlements.
                                        2.
      The Fishermen next argue that PTO 60 did not apply to them.
Specifically, they contend that the district court’s conclusion that PTO 60
applied to unnamed class members in class action suits was incorrect because
PTO 60 only mentions “mass joinder” plaintiffs, and class actions are distinct
from mass joinder suits.      Although the Fishermen acknowledge that we
affirmed the district court’s dismissal of class action claims under PTO 60 in
Perez, they “make a good-faith assertion that the Perez ruling was incorrect
and should be reconsidered.” See In re Deepwater Horizon (Perez), 713 F. App’x
360 (5th Cir. 2018).
      We review the district court’s docket management decisions for an abuse
of discretion, affording “special deference” to a district court administering an
MDL. Barrera, 907 F.3d at 234–35. In Perez, the appellants, who had filed a
series of class action suits in the BP MDL, challenged the district court’s
decision that they were required to comply with PTO 60 and file single-plaintiff
lawsuits instead. 713 F. App’x at 362. Observing that PTO 60 applied to class
actions, we affirmed the district court’s dismissal of the appellants’ class action
claims with prejudice. Id. The Supreme Court denied the appellants’ petition
for a writ of certiorari. Perez v. B.P., P.L.C., No. 18-59, 139 S. Ct. 231 (Oct. 1,
2018). We see no reason to revisit Perez here: The district court did not err in
applying PTO 60 to unnamed class members.
                                        3.
      The Fishermen’s third basis for challenging the magistrate judge’s
decision is that requiring them to comply with PTO 60 violated their due
                                        17
   Case: 18-30243     Document: 00515074428     Page: 18    Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

process rights. Their core argument in this regard is that they “did not have
constitutionally adequate notice that they had to comply [with PTO 60] in
order to receive compensation under the [HESI Settlements].” Whether a
claimant’s due process rights were violated is a question of law that this court
reviews de novo. See Simi Inv. Co. v. Harris Cty., 236 F.3d 240, 249 (5th Cir.
2000).
      On this issue, the Fishermen first point to the district court’s decision to
excuse noncompliance with PTO 60 for certain claimants due to a “notice gap.”
They also contend that the terms of PTO 60, the terms of the HESI
Settlements, and the notices of those settlements sent to class members did
not adequately inform them that compliance with PTO 60 was a prerequisite
to recovery under the settlements. Finally, while the Fishermen acknowledge
that the Distribution Model put them on notice of the requirement to file
individual lawsuits, they emphasize that the Distribution Model was not filed
until after the deadline to comply with PTO 60 had expired.
      The Fishermen’s “notice gap” argument analogizes their situation to that
of Zat’s Restaurant, a claimant that the district court excused from compliance
with PTO 60 because it had not received notice of that order. As addressed
above, we reject this argument because, unlike Zat’s, the Fishermen did not
attempt to comply with PTO 60 once they did receive notice of it. In fact, we
observe that the Fishermen had numerous opportunities to comply with, object
to, or otherwise challenge the PTO 60 compliance requirement before their
claims were denied by the Claims Administrator, but they failed to do so. First,
the Fishermen had an opportunity to respond to the district court’s show cause
order with respect to PTO 60 after they unequivocally received notice via the
Distribution Model that failure to comply with PTO 60 would bar their claims
under the HESI Settlements. Second, the Fishermen had an opportunity to
                                       18
    Case: 18-30243    Document: 00515074428      Page: 19   Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

object to the Distribution Model itself based on the PTO 60 compliance
requirement. Third, the Fishermen had an opportunity to participate in a
fairness hearing before the district court to challenge the Distribution Model
based on the PTO 60 compliance requirement. Fourth, the Fishermen had an
opportunity to appeal the district court’s order approving the HESI
Settlements and Distribution Model based on the PTO 60 compliance
requirement.
      Given the above, we cannot conclude that the Fishermen did not receive
adequate notice or an opportunity to be heard on the PTO 60 compliance issue.
See Barrera, 907 F.3d at 236 (affirming dismissal of plaintiffs’ claims for failure
to comply with PTO 60 “[g]iven the number of opportunities the district court
gave Plaintiffs to either comply with PTO 60 [or] explain why they could not
do so”).   Requiring compliance with PTO 60 to recover under the HESI
Settlements did not violate the Fishermen’s due process rights.
      None of the Fishermen’s arguments convince us that the magistrate
judge’s decision to affirm the denial of their claims was incorrect. We therefore
hold that the magistrate judge did not err in applying PTO 60 to the
Fishermen’s claims under the HESI Settlements.
                                        C.
      The Fishermen also complain that the district court erred in declining to
review their objections to the magistrate judge’s decision. First, they note that
the district court’s order referring matters to the magistrate judge (the Referral
Order) only delegated “questions regarding the amount of payments.” This is
not correct. The Referral Order, which the parties agreed to, referred “all
appeals of claim determinations by the HESI/Transocean settlements claims
administrator” to the magistrate judge. Thus, the Fishermen’s appeal from


                                        19
   Case: 18-30243     Document: 00515074428     Page: 20    Date Filed: 08/13/2019



                                  No. 18-30243
                            c/w 18-30413 & 18-30533

the denial of their claims was within the scope of the Referral Order and was
properly reviewed by the magistrate judge.
      Second, the Fishermen point to the district court’s statement in its order
approving the HESI Settlements that objections to the PTO 60 compliance
requirement were “most properly considered in an appeal to [the district court]
after claim determinations [were] concluded.” In the Fishermen’s view, this
statement reserved the PTO 60 compliance issue for the district court’s review,
so it should not have been delegated to the magistrate judge. However, the
Fishermen cite no authority for the proposition that this determination was
not delegable to the magistrate judge. On the contrary, that is precisely what
the parties agreed to in the Referral Order, which the district court issued after
the approval order in which it expressed that it would consider the PTO 60
compliance issue at a later time. Thus, as the magistrate judge recognized, his
decision in this case was the promised consideration of the PTO 60 compliance
issue at a later stage of the proceedings. That the Fishermen disagree with
the magistrate judge’s decision on that issue does not permit them to
circumvent the Referral Order that they bargained for.
                                       D.
      Finally, the Fishermen contend that the district court erred in denying
their Rule 60(b) motion, which they filed a year after the district court issued
the order approving the Distribution Model. This court reviews a district
court’s denial of a Rule 60(b) motion for an abuse of discretion. Lowry Dev.,
L.L.C. v. Groves & Assocs. Ins., Inc., 690 F.3d 382, 385 (5th Cir. 2012). As the
Fishermen explain, their Rule 60(b) motion raised the same arguments that
they raised in their appeal of the magistrate judge’s decision affirming the
denial of their claims.    Because we conclude that the magistrate judge’s


                                       20
   Case: 18-30243     Document: 00515074428     Page: 21   Date Filed: 08/13/2019



                                 No. 18-30243
                           c/w 18-30413 & 18-30533

decision was correct, we hold that the district court did not err in denying the
Fishermen’s Rule 60(b) motion for the same reasons.
                                      IV.
      We recognize that, in the unique facts of this case, our holding leads to
an unfortunate result for the Fishermen, who were unnamed, unrepresented
class members for much of these proceedings—the record is not clear as to
when they became represented. As a result, as even the Appellees recognized
at oral argument, affirming the denial of the Fishermen’s claims may appear
unduly harsh. However, we are bound by our precedent, by the plain language
of the HESI Settlements, and by the deferential standard of review applicable
to several of the issues in this case. Under those standards, the magistrate
judge correctly affirmed the denial of the Fishermen’s claims, the district court
did not err in declining to review the magistrate judge’s decision, and the
district court did not err in denying the Fishermen’s Rule 60(b) motion. We
must therefore AFFIRM the district court’s judgment.




                                       21